Allowable Subject Matter
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1, the closest found prior art does not teach separately or in combination the claimed subject matter of rotationally coupling an end of the rotational electric motor shaft to a first hub assembly; rotationally coupling the first hub assembly to a second hub assembly; and rotationally coupling an end of the second hub assembly to the over speed trip collar; variably rotating the rotational electric motor shaft at a plurality of rotational speeds; determining that the over speed trip collar trips at a rotational speed of the plurality of rotational speeds; and determining the rotational speed of the plurality of rotational speeds at which the over speed trip collar trips as the particular rotational speed at which the over speed trip collar is configured to trip when implemented with the rotational shaft of the electric machine.  Therefore the claims are found allowable over the current prior art as the current found prior art does not appear to disclose the above claimed subject matter or render it obvious. 
With regard to claim 11, the closest found prior art does not teach separately or in combination the claimed subject matter of the over speed trip collar configured to trip in response to the rotational electric motor shaft being rotated at a particular rotational speed; triggering, by the over speed trip collar, an alarm when a rotational speed of the plurality of rotational speed substantially matches the particular rotational speed; and providing, by the alarm, a signal in response to triggering the alarm.  Therefore the 
With regard to claim 18, the closest found prior art does not teach separately or in combination the claimed subject matter of a first hub assembly configured to be coupled to the trip collar; a second hub assembly coupled to the first hub assembly, wherein the second hub assembly is coupled to the rotational electric motor shaft; a controller coupled to the rotational electric motor shaft, the controller configured to variably rotate the rotational electric motor shaft at a plurality of rotational speeds including at or above the particular rotational speed; and an alarm spatially arranged relative to the over speed trip collar, the alarm configured to produce a signal in response to the over speed trip collar tripping.  Therefore the claims are found allowable over the current prior art as the current found prior art does not appear to disclose the above claimed subject matter or render it obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856



/Freddie Kirkland III/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        4/29/2021